               Case 2:20-cv-02295-NJB-MBN Document 3 Filed 08/19/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


MURIEL’S NEW ORLEANS, LLC                                       *    CIVIL ACTION: 2:20-cv-02295
                                                                *
VERSUS                                                          *    JUDGE:
                                                                *
STATE FARM FIRE AND CASUALTY                                    *    SECTION:
COMPANY                                                         *
                                                                *    MAGISTRATE:
                                                                *

      ************************************************************************


                       NOTICE OF ALL PARTIES REMAINING IN THIS ACTION
                                 PURSUANT TO 28 U.S.C. 1446 (b)

               NOW COMES, Defendant, State Farm Fire and Casualty Company, for the purpose of

filing this Notice Pursuant to 28 U.S.C. 1446(b), and in connection with Defendant’s recent removal

of this matter.

                                                           I.

               The parties remaining in this action are:

               Plaintiff,   Muriel’s      New      Orleans,         LLC,   represented   by   attorneys

Daniel E. Davillier, Charles F. Zimmer, II, and Jonathan D. Lewis of Davillier Law Group, LLC,

9356 Gravier Street, Suite 1702, New Orleans, Louisiana 70112, Telephone: (504) 251-6998;

               Defendant, State Farm Fire and Casualty Company, served on July 20, 2020, is

represented by attorneys David A. Strauss and Chelsea C. Crews of Strauss Massey Dinneen

LLC, 935 Gravier Street, Suite 1450, New Orleans, LA 70112, Telephone: (504) 380-0290,

Facsimile: (504) 332-8434.




                                                           1
{S0152074.1}
               Case 2:20-cv-02295-NJB-MBN Document 3 Filed 08/19/20 Page 2 of 2




                                                      II.

               Copies of all pleadings filed by any and all parties while this matter was in state court

were previously attached to Defendant’s Notice of Removal.



                                                    Respectfully submitted,

                                                    /s/     Chelsea C. Crews
                                                    DAVID A. STRAUSS, #24665
                                                    CHELSEA C. CREWS, #38176
                                                    STRAUSS MASSEY DINNEEN LLC
                                                    935 Gravier Street, Suite 1450
                                                    New Orleans, Louisiana 70112
                                                    Office: 504-380-0290
                                                    Fax: 504-332-8434
                                                    dstrauss@smd-law.com
                                                    ccrews@smd-law.com

                                                    Counsel for Defendant State Farm Fire and
                                                    Casualty Company




                                       CERTIFICATE OF SERVICE

               I hereby certify that on August 19, 2020, I served the foregoing on all counsel of record

via electronic and/or U.S. mail.


                                                    /s/ Chelsea C. Crews
                                                    CHELSEA C. CREWS




                                                       2
{S0152074.1}
